 Case 1:18-mj-03581-EGT Document 8 Entered on FLSD Docket 11/02/2018 Page 1 of 1

                                 U nited States D istrict C ourt
                                 Southern D istrict ofFlorida
                                       CaseNo.18-3581-Torres


UN ITED STATES OF A M ERICA ,


                                           Charging District's Case N o.18-9159


CesarAltieriSayoc,
(USM # 17781-104)      '
                                   /

                            COM M ITM EN T TO AN OTH ER D ISTRICT

       Thedefendanthasbeen ordered to appearin theSouthern DistrictofNew York.

              James Benjamin Esq.,DanielAaronson Esq.,& Peter Patanzo Esq., tq represent
D efendantfor proceedihgs in thisD istrict.                                             !
                                                                                        1
       ThedefendantremainsincustodyaftertheinitialappearanceintheSouthernDistrictl
                                                                                 ofFlorida.
       lT'IS O RDERED thatthe United States marshalmusttransportthe defendant,togetherwith a

copy ofthisorder,tothe charging districtand deliverthedefendantto theUnited Statesm arshalforthat

district,orto anotherofficerauthorized to receive the defendant.The marshaloroffkerin the charging

districtshould imm ediately notify theUrlited Statesattorney and theclerk ofcourtforthatdistrictofthe

defendant'sarrivalsothatfurtherproceedingsm ay bepromptly scheduled.Theclerk ofthisdistrictmust

prom ptlytransmitthepapersand anybailto thecharging district.

       DO NE AND ORDERED atM iam i,Floridaon 11/2/18.



                                                  Edwin G.Tozv s
                                                  UN ITED STA TES M A GISTM TE JUD GE
